NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 11 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SYAD MOHAMMED SHAHNOWAZ,                        No.    19-72797
AKA Abu Noyaz,
                                                Agency No. A096-389-884
                Petitioner,

 v.                                             MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 9, 2021**
                               San Francisco, California

Before: McKEOWN, IKUTA, and BRESS, Circuit Judges.

      Syad Mohammed Shahnowaz, a citizen of Bangladesh, seeks review of a

Board of Immigration Appeals (BIA) decision dismissing his appeal of an

Immigration Judge (IJ) order denying Shahnowaz’s claim for relief under the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (CAT). We review for substantial evidence and may

grant relief only if the record compels a contrary conclusion. Yali Wang v. Sessions,

861 F.3d 1003, 1007 (9th Cir. 2017). We have jurisdiction under 8 U.S.C. § 1252

and deny the petition.

      To obtain CAT relief, Shahnowaz must prove that government officials or

private actors with government consent or acquiescence would “more likely than

not” torture Shahnowaz if he were removed to Bangladesh. Garcia-Milian v.

Holder, 755 F.3d 1026, 1033 (9th Cir. 2014) (quotations omitted). “Acquiescence

of a public official requires that the public official, prior to the activity constituting

torture, have awareness of such activity and thereafter breach his or her legal

responsibility to intervene to prevent such activity.” 8 C.F.R. § 208.18(a)(7). But

“general ineffectiveness on the government’s part to investigate and prevent crime

will not suffice to show acquiescence.” Andrade-Garcia v. Lynch, 828 F.3d 829,

836 (9th Cir. 2016).

      Substantial evidence supports the denial of CAT relief. Shahnowaz does not

claim past torture. And the BIA reasonably concluded that Shahnowaz had not

demonstrated that the Bangladesh government would consent to or acquiesce in

Motin or his associates torturing Shahnowaz.           Nor are Shahnowaz’s general

allegations of corruption within the Bangladeshi police sufficient to meet the CAT

standard. We will “reverse[] agency determinations that future torture is not likely


                                            2
only when the agency failed to take into account significant evidence establishing

government complicity in the criminal activity.” Id. Shahnowaz has not made such

a showing here. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir.

2010) (“generalized evidence of violence and crime” does not meet CAT standard).

      Finally, the BIA did not require Shahnowaz to show first-hand knowledge of

corruption between Motin and the Bangladesh government. The BIA instead

determined that Shahnowaz did not meet his burden because he showed no apparent

relationship between Bangladeshi officials and Motin, and the country conditions

reports did not suggest that Bangladeshi officials would acquiesce in any torture by

Motin. The record does not compel a contrary conclusion.

      PETITION DENIED.




                                         3